DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 6/1/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 6/1/2021 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 3/9/2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105734494A (as provided by applicant).
a.	Claim 1 claims a load bearing device. Comparative Document 1 (CN 105734494A) discloses an evaporation carrier plate and specifically discloses the following technical features (see paragraphs 0061-0094 of the specification, Figures 1-9): A carrier 1 (i.e. A carrier member) for carrying an OLED substrate 3; Sensitive glue 4 and viscosity reducing part 2 (i.e. Adhesion element), the OLED substrate 3 is fixed on a side surface of the carrier plate 1 by a sensitive adhesive 4, the viscosity of the sensitive adhesive 4 is reduced by the viscosity reducing part 2 on the carrier 1, and when the sensitive adhesive 4 loses or is less viscous, the OLED substrate 3 can be separated from the carrier 1 (i.e. Provided on the carrier, the viscosity of the adhesion element can be varied to achieve adhesion and separation of the object to be supported from the carrier); The evaporation carrier also comprises stitch means (i.e. Supports provided on said carrier), the pins 8 of which protrude from the stitch holes 7 and lift the OLED substrate 3 (i.e. For supporting said substrate) after the viscosity of the sensitive adhesive 4 has been reduced. As can be seen, comparative document 1 has disclosed all the technical features of this claim, the technical solution disclosed in Comparative Document 1 belongs to the same technical field as the technical solution claimed in the claims, and can solve the same technical problems and produce the same technical effects. 
b.	Claim 2 relies on claim 1, additional technical features have been disclosed in Comparative Document 1 (see paras. 0066-0068 of the specification): The sensitive adhesive 4 is a heat-sensitive adhesive, and the viscosity-reducing portion 2 includes a cooling duct 201 provided on the carrier plate 1 at a position corresponding to a position where the heat-. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105734494A (as provided by applicant) in view of CN 107393860A (as provided by applicant).
Claims 3 and 4 refers to claim 1 or 2, the additional technical features of which constitute distinguishing technical features with respect to the comparative document 1, on the basis of which 

Claim 5 or 6 refers to claim 1 or 2, the additional technical features of which constitute distinguishing technical features with respect to the comparative document 1, on the basis of which distinguishing technical features the technical problem to be solved by the technical solution to be protected by the claims is to select which components are to be used as variable temperature components. However, those skilled in the art will appreciate that Peltier semiconductor elements are commonly used variable temperature elements in the art. Thus, the technical solution claimed in this claim is derived on the basis of comparative document 1 in combination with conventional technical means in the field, Thus it is obvious to one of ordinary skill in the art at the time the invention was made to further use the document 2 feature in the general features of document 1 with the motivation that the multiple features for fixing pads can be incorporated into a system as in document 1.  The combination can be met with a reasonable expectation for success since the references are related to adhering elements of similar scope.

Claims 7-10 refer directly or indirectly to claim 5, with the additional features of the claims further defining the structure of the Peltier semiconductor element, however, it will be apparent to those skilled in the art that the definition of the structure of the Peltier semiconductor element in the additional features of the claims is conventional in the art. Thus it is obvious to one of ordinary skill in the art at the time the invention was made to further use the document 2 feature in the general features of document 1 with the motivation that the multiple features for fixing pads can be incorporated into a system as in document 1.  The combination can be met with a reasonable expectation for success since the references are related to adhering elements of similar scope.

Claim 11 or 12 refers to claim 1 or 2, the additional technical features of which have been disclosed by reference 1 (see paragraph 0080 of the specification): the pins 8 of the stitching device protrude from the stitch holes 7 and lift the OLED substrate 3 (i.e. The support is a liftable support). 
Claim 13-15 refer to claim 11, the additional technical features of which constitute distinguishing technical features with respect to the comparative document 1, on the basis of which distinguishing technical features the technical problem actually solved by the solution to be protected by the claims is how to move the support up and down. However, Comparative Document 1 has disclosed that the ejector pin 8 of the stitching device protrudes from the stitch hole 7 and ejects the OLED substrate 3, i.e, Comparative Document 1 discloses that the ejector pin 8 can be moved up and down, while it is contemplated by those skilled in the art that the ejector pin 8 can be moved up and down by using a driving device without inventive effort, the additional technical features constitute distinguishing technical features with respect to Comparative Document 1, based on this distinctive technical feature, the technical problem to be practically solved by the technical solution to be protected by this claim is how to arrange the support, however, for a person skilled in the art to avoid damaging the substrate while supporting it, it is readily conceivable for the person skilled in the art to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812